DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-9 were previously cancelled. Accordingly, claim(s) 10-18 are currently pending in the application.  
Reasons for Allowance
Claim(s) 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10, 14, and 15, a primary reason why a method of producing a workpiece, a computer program product for carrying out the method, and the workpiece as claimed is deemed novel and non-obvious over the prior art of record is that while K. Lee and H. Jee, “Slicing algorithms for multi-axis 3-D metal printing of overhangs” teaches building up the workpiece layer-by-layer in alternating layers and forming the workpiece with at least one contour defining an interior angle, the contour having a curve at which faces spanned by the contour intersect, the prior art of record along with a further prior art search do not teach or suggest forming undercuts at the curve at which the faces intersect in alternatingly successive layers of the workpiece on mutually different sides of the curve.
 Claim(s) 11-13 and 16-18 are allowed because the claims are dependent upon allowable independent claim(s) 10 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743        

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743